Bronson, J.
(specially concurring). I concur in the affirmance of the judgment. The record discloses that this ease was fairly tried and fairly submitted to the jury for a special verdict. The trial court submitted the proposed interrogatories to both parties for their sug*136gestions and amendments. Both parties were satisfied witli tlie -interrogatories as proposed and submitted to tbe jury. Both parties, likewise, were satisfied with tbe instructions given by tbe trial court to tbe jury.
I am satisfied that tbe questions of tbe negligence of tbe defendant and of tbe deceased were questions of fact for tbe jury; that tbe findings as made by tbe jury have support in the evidence and warrant tbe judgment rendered by tbe trial court.